 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

MCGREGOR W. SCOTT

United StateS Attorney
MATTHEW M. YELOVICH
MIRIAM R. HINMAN

Assistant United States Attorneys
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of Arnerica

Fl

LED

FEB 1 1 2019

CLRKE
EASTEF|N KDL|}SS

DrsTch co
Tch oF cALlF%anA

DEpurv stem _Q~: `

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE SEARCH OF:

LG 450 CELLULAR TELEPHONE, IMEI:
014153-00_790748-9;SERIAL NUMBER:
504CYQX790748, CURRENTLY LOCATED
AT 2001 FREEDOM WAY, ROSEVILLE, CA

 

 

 

CASE NO: 2517-SW~301 CKD

EPR@P@S'E'B] ORDER TO UNSEAL SEARCH
WARRANTS AND SEARCH WARRANT

AFFIDAVITS

Upon application of the United States of America and good cause having been Shown,

IT IS HEREBY ORDERED that the files in the above-captioned matters be and are, unsealed.

§ @/)”c/>§ n

 

Dated: 2(|////,?'10! di

[PROPOSED] ORDER T0 UNSEAL SEARCH WARRANTS

The Honorable Carolyn K. D
UNITED STATES MAGIST

el
TE JUDGE

 

 

